—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered November 3, 2000, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Blackburne, J.), of those branches of the defendant’s omnibus motion which were to suppress his show-up identification and statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly determined that there was probable cause for his arrest, and accordingly, properly denied those branches of his omnibus motion which were to suppress his show-up identification and statements to law enforcement authorities. The descriptions contained in the radio transmissions to the arresting officer, when considered together with the defendant’s close temporal and geographic proximity to the crime, were sufficient to establish probable cause (see, People v Jackson, 282 AD2d 473; People v Blount, 143 AD2d 924). Santucci, J.P., Feuerstein, Goldstein and Schmidt, JJ., concur.